Execution Version


Exhibit 10.93


THIRD AMENDMENT
TO THE
AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
CAESARS GROWTH PARTNERS, LLC
This Third Amendment (this “Amendment”) to the Amended and Restated Limited
Liability Company Agreement of Caesars Growth Partners, LLC, a Delaware limited
liability company (the “Company”), dated as of October 21, 2013, as amended by
the First Amendment to the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of September 23, 2016, and the Second
Amendment to the Amended and Restated Limited Liability Company Agreement of the
Company, dated as of October 7, 2016, in each case, entered into by and among
the parties hereto (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “CGP Operating Agreement”), is dated
and effective as of February 13, 2017, is being entered into by and among
Caesars Acquisition Company, a Delaware corporation (“CAC”), in its capacity as
the Company’s managing member and as a Member (as defined below), HIE Holdings,
Inc., a Delaware corporation and Harrah’s BC, Inc., a Delaware corporation
(each, a “CEC Member”, and together, the “CEC Members”, and collectively with
CAC, the “Members”), and Caesars Entertainment Corporation, a Delaware
corporation (“CEC”). Capitalized terms used in this Amendment but not otherwise
defined herein shall have the meanings given to such terms in the CGP Operating
Agreement.
WHEREAS, in accordance with Section 15.5 of the CGP Operating Agreement, the
Managing Member, CEC and the Members wish to amend the CGP Operating Agreement
to increase the distributions to the CEC Members and permit its use for
additional purposes as set forth herein.
NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
Article I.
AMENDMENTS
Section 1.1    Section 1.1 of the CGP Operating Agreement. The following
definitions shall be added to Exhibit A-1 of the CGP Operating Agreement in
alphabetical order:






US-DOCS\75051579.4

--------------------------------------------------------------------------------




“CIE Proceeds Agreement” has the meaning set forth in Section 6.9(a).
Section 1.2    Section 6.9 of the CGP Operating Agreement. Section 6.9 of the
CGP Operating Agreement is hereby amended to read in its entirety as follows
(bold, underlined text indicates an addition):
“6.9. Special Distributions. Following the consummation of the CIE Sale
Transaction, notwithstanding anything to the contrary in this Agreement
(including, without limitation, Sections 6.2, 6.3, 6.4, 6.5 and 12.2), the
Company shall make special distributions to the Members from the proceeds of the
CIE Sale Transaction, as follows:
(a)     from time to time, upon the reasonable request of CEC and to the extent
(i) permitted by that certain CIE Proceeds and Reservation of Rights Agreement,
dated as of September 9, 2016, by and among CIE, CAC, CEC and CEOC, as amended
by the Amendment No. 1 to the CIE Proceeds and Reservation of Rights Agreement,
dated as of October 7, 2016, entered into by the parties thereto (the “CIE
Proceeds Agreement”), and (ii) that there is no action, suit or proceeding
preventing such distribution, to the CEC Members, an aggregate cash amount not
to exceed the sum of: (x) $235 million for the payment of professional fees and
certain other payments as provided in the CIE Proceeds Agreement and that
certain Restructuring Support, Forbearance, and Settlement Agreement, dated as
of October 4, 2016, entered into by and among CEOC, CEC, CAC and the other
parties thereto, (y) $50 million to replenish a deposit previously made by CEC
for the support or advancement of a proposed casino project in South Korea and
(z) $35 million to be paid to CEOC in satisfaction of the Recoverable Amount (as
defined in the CIE Proceeds Agreement) in accordance with and as set forth in
the CIE Proceeds Agreement (clauses (x), (y) and (z) collectively, the “CEC
Special Distributions”); and
(b)     from time to time, when and as determined by the Managing Member, to
CAC, an aggregate cash amount not to exceed the CAC Tax Liability Amount (the
“CAC Special Distributions”).
In addition, notwithstanding anything to the contrary in this Agreement, the
parties hereto agree that (i) the Special Distributions shall not be taken into
account for purposes of determining the amounts that any Member is entitled to
receive under Sections 6.3 or 12.2, except to the extent provided in Section
12.2(c); (ii) without limiting the Special Distributions, no other distribution
that constitutes a Tax Distribution shall be made to any Member as a result of
any income or gains arising out of the CIE Sale Transaction; (iii) the proceeds
of the CIE Sale Transaction used to pay the Special Distributions shall not be
deemed proceeds of a Liquidation Event or a Partial Liquidation for purposes of
this Agreement and the remaining proceeds of the CIE Sale Transaction shall be
distributed at such time as the Managing Member shall determine as a Partial
Liquidation in accordance with this Agreement; and (iv)


2




US-DOCS\75051579.4

--------------------------------------------------------------------------------




for purposes of Section 6.2 (Allocations), Net Profits (and to the extent
necessary, individual items of income or gain) attributable to the CIE Sale
Transaction shall be allocated among the Members in a manner such that, after
giving effect to the special allocations set forth in Section 6.2(b), the
Capital Account (or sub-accounts as applicable) of each Member, immediately
after making such allocation, is, as nearly as possible, equal (proportionately)
to (i) the distributions that would be made to such Members pursuant to Section
12.2 if the Company were dissolved, its affairs wound up and its assets sold for
cash equal to their Gross Asset Value, all Company liabilities were satisfied
(limited with respect to each nonrecourse liability to the Gross Asset Value of
the assets securing such liability), and the net assets of the Company were
distributed in accordance with Section 12.2 (Amounts and Priority of
Distributions) to the Members immediately after making such allocation, minus
(ii) such Member’s share of Company Minimum Gain and Member Nonrecourse Debt
Minimum Gain, computed immediately prior to the hypothetical sale of assets.”
Section 1.3    Amendment to Section 12.2 of the CGP Operating Agreement. Section
12.2(d) of the CGP Operating Agreement is hereby amended to read in its entirety
as follows (bold, underlined text indicates an addition):
“(d) Fourth, 100% to the holders of Class B Units (pro rata based on the
relative amounts distributable to each such holder pursuant to this Section
12.2(d)) until the aggregate amount distributed in respect of each Class B Unit
pursuant to this clause (d) and Section 6.3 hereof (and in the case of a Class B
Unit that was converted from a Class A Unit, pursuant to clause (b) of this
Section 12.2 in respect of such Unit) (inclusive of any amounts previously
received in respect of each such Class B Unit pursuant to this clause (d))
equals (i) with respect to any Class B Units held by any Member other than CAC,
the Class B Member Unit Amount in respect of each such Class B Unit as of the
date of such distribution, and (ii) with respect to any Class B Units held by
CAC, the Class B CAC Unit Amount in respect of each such Class B Unit as of the
date of such distribution; and”
Article II.    
MISCELLANEOUS
Section 2.1    Effect on Agreement. Except as expressly amended by this
Amendment, the CGP Operating Agreement shall remain in full force and effect in
accordance with its terms. As amended hereby, the CGP Operating Agreement is
hereby ratified and confirmed in all respects.
Section 2.2    Binding Effect. This Amendment shall be binding upon and shall
inure to the benefit of CAC, as the Company’s managing member, CEC and each
Member and their respective heirs, permitted successors, permitted assigns,
permitted distributees, and legal representatives; and by their signatures
hereto, CAC, as the Company’s managing member, CEC and each Member intends to
and does hereby become bound. Nothing expressed or mentioned in this Amendment
is


3




US-DOCS\75051579.4

--------------------------------------------------------------------------------




intended or shall be construed to give any Person other than the parties hereto
and their respective permitted successors and assigns any legal or equitable
right, remedy or claim under, in or in respect of this Amendment or any
provision herein contained. For purposes of this Amendment, “Person” means any
natural person, corporation, limited partnership, general partnership, limited
liability company, joint stock company, joint venture, association, company,
estate, trust, bank trust company, land trust, business trust, or other
organization, whether or not a legal entity, custodian, trustee-executor,
administrator, nominee or entity in a representative capacity and any government
or agency or political subdivision thereof.
Section 2.3    Merger Agreement. Each of CAC and CEC acknowledge and agree that
nothing in this Amendment shall amend, alter or modify in any respect the terms
of, or constitute a consent, approval or waiver of rights under, that certain
Amended and Restated Agreement and Plan of Merger, dated as of July 9, 2016,
between CAC and CEC (the “Merger Agreement”), including, without limitation, in
respect of each party’s covenants and obligations under Section 5.2 of the
Merger Agreement (as such covenants and obligations relate to the proposed
casino project in South Korea or otherwise).
Section 2.4    Governing Law; Severability. This Amendment, and all rights and
remedies in connection therewith, will be governed by, and construed under, the
applicable laws of the State of Delaware, without regard to otherwise governing
principles of conflicts of law (whether of the State of Delaware or otherwise)
that would result in the application of the laws of any other jurisdiction. If
any provision of this Amendment is held to be illegal, invalid or unenforceable
under present or future applicable laws effective during the term of this
Amendment, such provision shall be fully severable; this Amendment shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Amendment; and the remaining provisions of
this Amendment shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Amendment. Furthermore, in lieu of each such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Amendment a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid, and enforceable.
Section 2.5    Counterparts. This Amendment may be executed in any number of
counterparts (including facsimile counterparts), all of which together shall
constitute a single instrument.
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]




4




US-DOCS\75051579.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company, the Managing Member and the other Members, and
CEC have executed this Amendment as of the date first set forth above.
MANAGING MEMBER:
CAESARS ACQUISITION COMPANY
By:
/s/Craig Abrahams

Name: Craig Abrahams
Title: Chief Financial Officer




CEC:


CAESARS ENTERTAINMENT CORPORATION
By:
/s/Eric Hession

Name: Eric Hession
Title: Executive Vice President and Chief Financial Officer







[Signature Page to Third Amendment to CGP Operating Agreement]





--------------------------------------------------------------------------------






MEMBERS:
CAESARS ACQUISITION COMPANY
By:
/s/Craig Abrahams

Name: Craig Abrahams
Title: Chief Financial Officer
HIE HOLDINGS, INC.
By:
/s/ Eric Hession

Name: Eric Hession
Title: Treasurer
HARRAH’S BC, INC.
By:
/s/ Eric Hession

Name: Eric Hession
Title: Treasurer




[Signature Page to Third Amendment to CGP Operating Agreement]



